


109 HR 6178 IH: Victim-Activated Landmine Abolition

U.S. House of Representatives
2006-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6178
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2006
			Mr. McGovern (for
			 himself and Mr. English of
			 Pennsylvania) introduced the following bill; which was referred to
			 the Committee on Armed
			 Services
		
		A BILL
		To prohibit the procurement of victim-activated landmines
		  and other weapons that are designed to be victim-activated.
	
	
		1.Short titleThis Act may be cited as the
			 Victim-Activated Landmine Abolition
			 Act of 2006.
		2.FindingsCongress makes the following
			 findings:
			(1)Victim-activated
			 landmines and other weapons that are designed to be victim-activated
			 indiscriminately threaten lives in more than 80 countries. Civilians, including
			 tens of thousands of children, have been the primary victims of these
			 weapons.
			(2)Victim-activated
			 landmines and other weapons that are designed to be victim-activated have
			 killed and maimed United States and coalition troops in Afghanistan, Iraq, and
			 elsewhere.
			(3)The United States
			 was the first nation to call for a comprehensive ban on antipersonnel landmines
			 in 1994 and has not exported antipersonnel mines since 1992, produced
			 antipersonnel landmines since 1997, or used antipersonnel landmines since
			 1991.
			(4)The United States
			 sets an example for the world by remaining a global leader in funding for mine
			 clearance, mine risk education, and mine survivor assistance.
			(5)The United States
			 has acquired reliable technology that enables all weapons to be equipped with
			 man-in-the-loop targeting and triggering capabilities, meaning that the device
			 can be activated only in response to an intentional act by a person.
			3.Sense of
			 CongressThe United States
			 Government should continue to set an example for other countries by banning
			 procurement of victim-activated landmines and other weapons that are designed
			 to be victim-activated.
		4.ProhibitionNotwithstanding any other provision of law,
			 the Federal Government may not procure victim-activated landmines or any other
			 weapon designed to be victim-activated in any circumstance.
		
